DETAILED ACTION
This action is in response to the amendment filed on February 19, 2021. 
Claims 1, 5, 6, 10, 11, 17, 18, 20 and 21 have been amended.  Claims 1-3, 5-8, 10-15 and 17-21 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 and 18-21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 12, 2020.  
Applicant’s remarks in the paragraph bridging pages 9-10 of the response filed February 19, 2021 regarding withdrawn independent claim 18 have been considered but are not persuasive. Claim 18 recites that the engagement member is configured to be moved or urged so as to engage a housing to prevent or inhibit rotation of the input shaft relative to the housing. This is the case only in the non-elected embodiment of Figs. 5A-6C which does not include the wedge member recited in claim 18 as amended. 

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-15 and 18-21 directed to a species non-elected without traverse.  
Accordingly, claims 12-15 and 18-21 have been cancelled.
Allowable Subject Matter
Claims 1-3, 5-8, 10, 11 and 17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a torque limiting assembly comprising the first resilient biasing member arranged together with the remainder of the recited structure in the manner set forth in independent claims 1 and 10, in particular wherein the second portion of the first resilient biasing member is attached to a wedge member, wherein the wedge member is in contact with an engagement member, and wherein the engagement member is movable between a first position in which it is connected with the output shaft for rotationally coupling the input shaft to the output shaft and a second position in which it is disconnected from the output shaft for rotationally decoupling the input shaft from the output shaft; and the assembly is configured such that, in a high torque mode, when the input shaft is rotated in the first direction the first resilient biasing member is compressed by a relatively high amount such that the input shaft rotates relative to the output shaft, thereby moving or urging the engagement member so as to disconnect the input shaft from the output shaft.
Claims 2, 3, 8-8 and 11 depend from claim 1.
The prior art does not disclose or render obvious a torque limiting assembly comprising the elongated spring arranged together with the remainder of the recited structure in the manner set forth in independent claim 17, in particular an elongated spring having a longitudinal axis that circumferentially extends part way around a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RICHARD M LORENCE/Primary Examiner, Art Unit 3655